Exhibit 2.2 List of Schedules to the Stock Purchase Agreement The following is a list of the subject matter of the schedules to the Stock Purchase Agreement, which schedules were omitted from Exhibit 2.1 pursuant to Item 6.01(b)(2) of Regulation S-K. List of Subject Matters on Disclosure Schedules of Marshfield Investment Company Schedule 2.03(a) - Allocation Schedule Schedule 3.03(a) - Capital Stock Schedule 3.04 - Subsidiaries Schedule 3.07(b) - Regulatory Approvals; No Defaults Schedule 3.09 - Financial Statements; Undisclosed Liabilities Schedule 3.10 - Absence of Certain Changes or Events Schedule 3.11 - Legal Proceedings Schedule 3.12 - Compliance with Laws Schedule 3.13 - Material Contracts; Defaults Schedule 3.14 - Agreements with Regulatory Agencies Schedule 3.16 - Employee Benefit Plans Schedule 3.18 - Environmental Matters Schedule 3.19 - Tax Matters Schedule 3.20 - Investment Securities Schedule 3.21 - Derivative Transactions Schedule 3.23 - Loans; Nonperforming and Classified Assets Schedule 3.26 - Investment Management and Related Activities Schedule 3.30 - Transactions with Affiliates Schedule 3.31 - Tangible Properties and Assets Schedule 3.32 - Intellectual Property Schedule 3.33 - Insurance Schedule 5.01(e) - Benefit Plans Schedule 5.01(i) - Capital Expenditures
